Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020, January 9, 2020, and July 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,387,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 16/521399
Patent No. 10,387,441
1. A computing system comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts 

.


Reasons For Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, George (Publication No. 2018/0095983), teaches automating script creation for a log file and displaying a component for a log file. A selection of a string within the log file is received.  A graphical interface for displaying two log files simultaneously.  A log file viewer (element 310) is for displaying a log file for a first component and log file viewer (element 320) if for displaying a log file for a second component.  Log file viewers display text from the respective log files.  Text is selectable such that a string of text of the log file may be selected, wherein the selected string is highlighted to visually indicate the selection.  Operation selectors (elements 312 and 322) provide a user with the ability to select an operation to perform on the respective log file using the selected string of the log file.

The prior art of record does not render obvious to one or ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “based upon the user selection of the character in the log file, presenting a suggestion by way of a graphical user interface, wherein the suggestion identifies a potential substring in the string that is to be extracted from the log file; receiving, by way of the user interface, confirmation that the user has accepted the suggestion, wherein a table is constructed based upon the confirmation that the user has selected the suggestion, wherein entries of the table are based upon records in the log file, and further wherein an entry in the table is based upon the potential substring”.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Anand et al.,  (International Journal of Computer Applications June 2012) teaches an efficient algorithm for data cleaning of log file using file extensions; and 
b.  Nagappan et al. (IEEE 2010 pages 114-117) abstracting log lines to log event types for mining software system logs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 25, 2022